Citation Nr: 1434518	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-09 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for gastroesophageal reflux disease (GERD)/gastritis.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a headache disability.

4.  Entitlement to service connection for GERD/gastritis.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for a headache disability.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to November 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned in February 2013. 

The issues of entitlement to service connection for skin and headache disabilities (on the merits) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for gastrointestinal, skin, and headache disabilities because the evidence did not show that any of these disabilities were incurred in or aggravated by active duty service.  The Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued, but she did not file a substantive appeal.  

2.  The evidence received since the January 2008 rating decision, in particular the Veteran's February 2013 Board hearing testimony that she had gastrointestinal, skin, and headache disabilities during active service and has had ongoing symptoms since then, relates to unestablished facts and raises a reasonable possibility of substantiating the claims.  

3.  The Veteran's GERD/gastritis manifested during active duty service.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied the Veteran's claims of entitlement to service connection for gastrointestinal, skin, and headache disabilities is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2013). 

2.  Evidence received since the January 2008 rating decision is new and material and the claims of entitlement to service connection for gastrointestinal, skin, and headache disabilities are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for GERD/gastritis are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because new and material evidence has been received, the Board is reopening the Veteran's previously denied claims of entitlement to service connection for gastrointestinal, skin, and headache disabilities.  As explained in the remand section below, the claims for skin and headache disabilities are being remanded for further development; however, the claim for service connection for a gastrointestinal disability is granted herein, on the merits.  

The Veteran contends that her current gastrointestinal disability had its onset during active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Here, the Veteran has met the first and second elements of service connection on a direct basis.  The evidence reflects that she has current diagnoses of GERD and gastritis.  See, e.g., March 2010 VA Women's Health Care Note; see also May 2009 and January 2010 VA Primary Care Notes.  Her service treatment records also reflect treatment on multiple occasions for stomach pains and nausea, and an assessment of mild gastritis in June 1980.  At issue is the third element - whether there is a relationship between her current GERD and the symptoms she had during active duty service.  

On the question of nexus, there are two conflicting medical opinions of record.  The November 2007 VA examiner provided a negative nexus opinion.  She opined that the Veteran's GERD was not caused by or a result of service.  The examiner's rationale was that "[b]ased on review of all medical records available, history and exam today it is my opinion that the GERD is not caused by or a result of her military service.  On review of [the service treatment records] there is no evidence that she was diagnosed and/or treated for GERD in the military."  The Board notes that this opinion seems to conflict with the contemporaneous medical evidence.  The examiner did not address the Veteran's multiple complaints of stomach pain and nausea and the diagnosis of gastritis during service.  Hence, the opinion has little, if any, probative value.
In January 2010, a VA physician (Dr. S.G.) provided a positive nexus opinion.  She noted that the Veteran had chronic gastritis and that it was likely that it was the same gastritis the Veteran had in 1979.  Although the physician did not provide a rationale for her opinion, the Board finds that this evidence, along with the Veteran's testimony and lay statements regarding her ongoing symptoms, permit application of the reasonable doubt doctrine as the evidence for and against the claim is in relative equipoise.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for GERD/gastritis are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for GERD/gastritis is granted.


REMAND

Regarding the claims for service connection for skin and headache disabilities, the Board finds that a remand is necessary to obtain VA examinations to clarify the nature and etiology of the Veteran's claimed skin disability and headaches.  All outstanding VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records for the Veteran from the Tampa VA Medical Center (VAMC) dated since November 2010, the Orlando VAMC dated since July 2010, and the Tampa VAMC dated since July 2010.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested in item (1) is complete, schedule the Veteran for a VA examination to address the nature and etiology of her skin disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to identify all current skin disorders.  With respect to each diagnosed disorder, the examiner is asked to provide the following opinion:  

Is it at least as likely as not (a 50 percent or greater probability) that such skin disorder had its clinical onset during active service, or is related to any in-service disease, event, or injury therein?  

For purposes of providing an opinion, the examiner should accept as true Veteran's statements that she began having skin problems after being exposed to gas during a gas chamber exercise during basic training.  (see Board Hearing Tr. at 2-3).  The examiner should also specifically address the Veteran's treatment for a rash on her leg and possible insect bites during active duty service in August 1980.  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to address the nature and etiology of her claimed headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to describe the nature of the Veteran's claimed headache disability and its etiology, if known.  The examiner is also requested to provide the following opinion:  

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current headache disability had its clinical onset during active service, or is related to any in-service disease, event, or injury therein?  

For purposes of providing an opinion, the examiner should accept as true Veteran's statements that she began experiencing headaches while on the firing range during active service and that she has been experiencing chronic headaches since then.  (see Board Hearing Tr. at 13-14).  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the requested action, readjudicate the claim.  If any claim is denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Bush
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


